Exhibit 10.21

EXECUTION DOCUMENT

FIRST AMENDMENT TO

ADMINISTRATIVE SERVICES AGREEMENT

This FIRST AMENDMENT (the “First Amendment”) to the ADMINISTRATIVE SERVICES
AGREEMENT (the “Agreement”) between ARIA Retirement Solutions, LLC (“Aria”) and
Transamerica Advisors Life Insurance Company (the “Company”) dated August 3,
2011, is hereby entered into and made effective this      day of
                     2011, by and between Aria and Company.

WITNESSETH:

WHEREAS, the Company and Aria have agreed to amend Schedule B of the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which consideration as to each of the parties is hereby mutually acknowledged,
the parties hereto agree as follows:

1. Capitalized Terms.

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

2. Amendments.

 

  (a) Schedule B of the Agreement is hereby amended to read as follows:

SCHEDULE B

ADMINISTRATION

OF

EXPENSE PAYMENTS

This Administration of Expense Payments is Schedule B to that certain
Administrative Services Agreement, dated August 3, 2011 between ARIA and the
Company. All fees contained in this Schedule B are fees to be paid by
Transamerica to ARIA. Parties understand and agree that the Company from time to
time may adjust pricing.



--------------------------------------------------------------------------------

EXECUTION DOCUMENT

Stand Alone Living Benefit (SALB)

Issued by TALIC and marketed as RetireOne Transamerica

Fee Charge for SALB

1.00%: 50% Equity

1.15%: 60% Equity

1.35%: 70% Equity

1.75%: 80% Equity

Breakpoints

ARIA fee will be reduced according to the following schedule:

0.05% - $500,000 to $999,999.99

0.10% - $1 million to $1,999,999.99

0.15% - $2M or greater

The breakpoints are based on deposits into the SALB less any excess withdrawals.
If the ARIA fee is reduced, the Fee Charge will be reduced by the same amount.

The fees shown above include 0.35% per year on assets paid to ARIA.

The fee is assessed as a percentage of Covered Fund Value. The fee is taken from
a separate cash account, not from the covered funds. If the cash account is
depleted the owner and agent will be notified on the fee due date and 15-days,
30-days and 45 days thereafter if necessary. If the fee is not remitted within
60 days the policy is terminated. If the owner chooses to pay the fee from the
covered funds the fee deduction is counted as a withdrawal. The fee varies by
investment profile model. The fee will change if they switch between the
different investment profile models. The fee will be deducted on each policy
quarter in advance. Fees are based on the value of the covered asset pool as of
the calculation date. If deposits are added, excess withdrawals taken or if the
account exceeds the elected equity percentage beyond the grace period, there
will be a true-up assessed on the next quarterversary. The fee can be increased
upon a step-up. The fee increase is subject to a cap. A fee increase can apply
pre-lock-in and post lock-in. If the client does not want the fee increase, the
step-up can be rejected and the fee will remain unchanged. If a step-up is
rejected, the policy is still eligible for subsequent step-ups.

 

  (b) Exhibit E of the Agreement has the following descriptions amended to read
as follows:



--------------------------------------------------------------------------------

EXECUTION DOCUMENT

EXHIBIT E

SERVICE LEVEL

AGREEMENTS

 

Transamerica request for error support – acknowledgement of request    ARIA     
As needed      To be determined by mutual agreement Custodian account monitoring
   ARIA      To be determined by mutual agreement      To be determined by
mutual agreement SALB Certificate Issuance    ARIA      To be determined by
mutual agreement      To be determined by mutual agreement

3. Miscellaneous.

All other terms and conditions set out in the Agreement not affected by this
First Amendment shall remain the same. The Agreement, as amended by this First
Amendment, hereby remains in full force and effect.

This First Amendment shall inure to the benefit of and be binding upon the
parties hereto and each of their respective successors and permitted assigns.
This First Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original and such counterparts together shall
constitute one and the same document. Execution of a counterpart may be
evidenced by facsimile or other electronic transmission of an originally
executed copy of the counterpart.

This First Amendment shall be governed by and construed in accordance with the
laws of the State of Iowa without giving effect to the conflicts of laws
principles.

[Signature page to this First Amendment follows.]



--------------------------------------------------------------------------------

EXECUTION DOCUMENT

 

ARIA RETIREMENT SOLUTIONS, LLC, as ARIA By:  

LOGO [g474156stp04a.jpg]

 

Title:  

CEO

TRANSAMERICA ADVISORS LIFE INSURANCE COMPANY, as Company By:  

LOGO [g474156stp04b.jpg]

 

Title:  

Vice President